          Case 1:20-cv-00445-RJL Document 31 Filed 09/03/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                       Plaintiffs,
                                                                Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
     et al.,

                       Defendants.


          RESPONSE TO THE COURT’S AUGUST 27, 2020 MINUTE ORDER

       Pursuant to the Court’s August 27, 2020 Minute Order, the attached Declaration of R.

Stanton Jones provides the requested billing information concerning the fees and costs set forth in

the proposed order, and agreed to by the parties in their self-executing Settlement Agreement. The

Declaration shows that those figures represent costs actually incurred and hours actually worked

by Plaintiffs’ counsel at Arnold & Porter’s standard hourly rates. During settlement negotiations,

the Government reviewed the hours actually worked by Plaintiffs’ counsel, and agreed that the

amount stated in the Settlement Agreement reflects Plaintiffs’ reasonable fees and costs. As

detailed further below, all of the pro bono work by Plaintiffs’ counsel in this case was crucial to

the successful outcome, resulting in the rescission of the challenged policy as well as the

Government’s agreement that the policy was unlawful and their binding commitment in the

Settlement not to do it again. Consistent with Arnold & Porter’s policy when it receives attorney’s

fees in pro bono litigation, these fees and costs will be paid to the Arnold & Porter Foundation, a

tax-exempt charitable organization that provides funding for fellowships for recent law school
            Case 1:20-cv-00445-RJL Document 31 Filed 09/03/20 Page 2 of 5




graduates, scholarships to underrepresented law students, and grants to other charitable and

educational organizations.

          Within 48 hours after the Department of Homeland Security (DHS) announced its decision

to ban all New York residents from Global Entry and other Trusted Traveler Programs, a team of

lawyers from Arnold & Porter’s Appellate and Supreme Court practice group devised a litigation

strategy to challenge the ban as procedurally and substantively invalid under the Administrative

Procedure Act. In a matter of days thereafter, the Arnold & Porter team had been retained by the

Plaintiffs to bring this lawsuit on a pro bono basis. On February 14, 2020, just nine days after

DHS issued the ban, the team filed a 21-page, three-count Complaint for declaratory and injunctive

relief.

          Then, at the Court’s direction, the Arnold & Porter team briefed partial summary judgment

on an expeditious timeline. On March 13, 2020, just nine days after the March 4, 2020 status

conference, the team filed Plaintiffs’ motion for partial summary judgment plus a 13-page

memorandum of law, a seven-page statement of undisputed material facts, declarations from each

of the Plaintiffs, and additional exhibits. The team filed a 19-page reply brief within three days of

receiving the Government’s opposition, following several days of intensive research and drafting.

          In advance of the oral argument on Plaintiffs’ motion for partial summary judgment,

Plaintiffs’ counsel Graham White participated in two moot court sessions to prepare, one of which

involved two other Arnold & Porter associates serving as moot court judges. See Decl. of R.

Stanton Jones ¶ 8. The team then researched, drafted, and filed post-argument briefing to address

the Government’s contention, made for the first time at oral argument, that the Court should

remand without vacatur. See Post-Argument Letter, Dkt. 25 (June 25, 2020).




                                                  2
          Case 1:20-cv-00445-RJL Document 31 Filed 09/03/20 Page 3 of 5




       As part of this process, the team conducted an exhaustive review of the Administrative

Record—first with redactions, then without—which revealed that officials at the DHS has

misrepresented the facts concerning their rationale for the Global Entry ban.1 DHS told the Court

and Plaintiffs that the ban on New York residents was necessary because “New York is the only

state” that restricted DHS’s access to state DMV records. See Decl. of John P. Wagner, Dkt. No.

14-1 ¶ 23. The unredacted Administrative Record revealed this was untrue. According to internal

agency documents, DHS knew all along that at least a dozen other states and territories did the

exact same thing but were not similarly punished. See Administrative Record at DHSGLL032,

New York v. Wolf, No. 1:20-cv-01127, ECF No. 65 (S.D.N.Y. June 17, 2020) (discussing “Other

States and Territories Restricting DMV Information Access to DHS”). Plaintiffs’ counsel brought

this issue to the Court’s attention during the summary judgment hearing, see Hr’g Tr. at 36:17-22,

and in a post-argument letter, see Post-Argument Letter, Dkt. No. 25 at 3.

       As the Court knows, Defendants’ counsel filed a Notice of Correction on July 23 admitting

that Defendants had made inaccurate and misleading statements to the Court and Plaintiffs, and

explaining that Defendants’ counsel had relied on these falsehoods in opposing Plaintiffs’ motion

for partial summary judgment. See Notice of Correction, Dkt. No 27 (July 23, 2020); see, e.g.,

Defs.’ Resp. to Pls.’ Post-Argument Letter, Dkt. No. 26 at 4-5 (“New York is the only state that

has terminated CBP’s access to driver license and vehicle data via Nlets altogether, preventing the

agency’s vetting of Trusted Traveler Program applications.”); Defs.’ Opp’n to Pls.’ Mot. for Partial

Summ. J., Dkt. No. 14 at 15 (similar).




1
        The Government agreed that all documents included in the parallel litigation over the
Global Entry ban in New York were part of the administrative record in this matter as well. See
State of New York v. Wolf, 1:20-cv-01127 (S.D.N.Y.). The Government provided Plaintiffs with
the unredacted Administrative Record on May 22, 2020.


                                                 3
          Case 1:20-cv-00445-RJL Document 31 Filed 09/03/20 Page 4 of 5




       Following Defendants’ Notice of Correction, the parties commenced negotiations aimed at

resolving this matter without the need for further litigation. Before and after the July 29, 2020

status conference, the parties repeatedly conferred via email and telephonically to negotiate the

terms of a settlement, including payment of Plaintiffs’ reasonable fees and costs. During these

negotiations, Plaintiffs’ counsel provided Defendants’ counsel with information regarding the total

amount of fees and costs, including the number of partner, associate, and paralegal hours spent on

the litigation. After reviewing this information the Government agreed that the amount stated in

the Settlement Agreement reflected Plaintiffs’ reasonable fees and costs. The parties executed the

Settlement Agreement on August 21, 2020.

       The full amount of Plaintiffs’ fees and costs will be directed to the Arnold & Porter

Foundation, a charity that a tax-exempt charitable organization that provides funding for

fellowships for recent law school graduates, scholarships to underrepresented law students, and

grants to other charitable and educational organizations.

                                          *      *       *

       In determining whether to enter a settlement order, the Court evaluates whether “the

agreement in question [is] so manifestly unfair as to preclude judicial approval.”           Weil v.

Markowitz, 829 F.2d 166, 172 (D.C. Cir. 1987) (citing Glicken v. Bradford, 35 F.R.D. 144, 151

(S.D.N.Y. 1964)). “[T]he role of the Court is limited to the extent that its business judgment is not

to be substituted for that of the parties who worked out the settlement.” Glicken, 35 F.R.D. at 151.

“Courts are not permitted to modify settlement terms or in any manner to rewrite the agreement

reached by the parties.” Holmes v. Continental Can Co., 706 F.2d 1144, 1160 (11th Cir. 1983);

see Jeff D. v. Andrus, 899 F.2d 753, 758 (9th Cir. 1989) (“The court’s power to approve or reject

settlements does not permit it to modify the terms of a negotiated settlement.”). The Court “does




                                                 4
          Case 1:20-cv-00445-RJL Document 31 Filed 09/03/20 Page 5 of 5




not have the ability to delete, modify, or substitute certain provisions, and the settlement must

stand or fall in its entirety.” Hall v. Cnty. of Fresno, 2015 WL 5916741, at *4 (E.D. Cal. 2015)

(quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)).

       The Settlement Agreement is self-executing, and the parties are bound by its terms

regardless of whether the Court incorporates the Agreement in its order of dismissal. Nonetheless,

the terms of the Settlement Agreement, including the Government’s agreement to pay Plaintiffs’

reasonable fees and costs, are fair. Plaintiffs accordingly request that the Court grant the parties’

Joint Motion to Dismiss with Prejudice and enter the agreed-upon Proposed Order adopting the

Settlement Agreement.




Dated: September 3, 2020                                 Respectfully submitted,



                                                          /s/ Graham W. White
                                                          Graham W. White
                                                          R. Stanton Jones
                                                          Elisabeth S. Theodore
                                                          Andrew T. Tutt
                                                          Stephen K. Wirth
                                                          Janine M. Lopez
                                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                                          601 Massachusetts Ave. NW
                                                          Washington, DC 20001
                                                          (202) 942-5000
                                                          Graham.White@arnoldporter.com


                                                          Counsel for Plaintiffs




                                                 5
